t c memo united_states tax_court summit vineyard holdings llc summit sv holdings llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date tim a tarter for petitioner danae m rawson for respondent memorandum findings_of_fact and opinion goeke judge this case is before the court on petition by summit sv holdings llc summit sv holdings as tax_matters_partner tmp of summit vineyard holdings llc summit which was taxed as a partnership the petition alleges that the notice of final_partnership_administrative_adjustment fpaa issued to summit was untimely because the consent to extend the period of limitations for making assessments against summit was invalid the issues presented for our decision are whether summit sv holdings is the proper tmp of summit for tax_year we hold that it is and whether the form 872-p consent to extend the time to assess tax attributable to partnership items signed by eric gjelde the managing member of meridian equity llc meridian was valid to extend the period of limitations we hold that it was findings_of_fact some facts have been stipulated and are so found summit is an llc organized under the laws of the state of delaware summit’s principal_place_of_business was in seattle washington summit is subject_to the tefra partnership procedures set forth under sec_6221 through by agreement of the parties this issue was tried separately from the substantive merits unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure on date respondent mailed to summit an fpaa for tax_year summit’s form_1065 u s return of partnership income was deemed filed on date pursuant to sec_6501 and was signed by mr gjelde summit sv holdings was designated summit’s tmp on summit’s form_1065 summit sv holdings is an llc organized in delaware throughout the year at issue and at the time the petition was filed summit sv holdings was in good standing with the delaware secretary of state during summit sv holdings was one of four partners in summit and mr gjelde was the managing member of summit sv holdings mr gjelde was also the managing member of meridian in meridian replaced summit sv holdings as summit’s tmp on or about date revenue_agent joseph battaglino was assigned to the examination of summit’s form_1065 agent battaglino was not a tefra specialist and had very limited tefra experience before beginning the audit after receiving the case he determined that the statute_of_limitations for assessment for tax_year would expire date pursuant to section a on date agent battaglino was contacted by travis burgess a certified_public_accountant on date mr gjelde executed form_2848 power_of_attorney and declaration of representation on behalf of summit for summit’s partnership tax years and designating mr burgess and others as summit’s representatives the form_2848 was received via fax by agent battaglino on date mr burgess represented summit before the internal_revenue_service irs in connection with the examination of summit’s form_1065 and spoke with agent battaglino throughout the process on date agent battaglino prepared form 872-p agent battaglino did not fill out page of form 872-p to specify the name of the tmp that should sign the form from september to date agent battaglino and mr burgess were in contact regarding the status of the form 872-p agent battaglino emphasized that if he did not receive a signed copy of form 872-p he would be required to issue an fpaa for summit’s tax_year on date mr gjelde’s secretary filled in meridian’s name on page of form 872-p and presented it to mr gjelde to sign at the time mr gjelde signed the form 872-p he knew meridian was summit’s tmp for at the time of the trial mr gjelde could not recall having any conversation with his secretary about why he was signing for meridian rather than summit sv holdings mr burgess sent agent battaglino an email on date with an electronically scanned signed copy of the form 872-p for summit’s tax_year attached on date mr burgess sent an email to agent battaglino stating you have the scanned copy that should be sufficient enough proof that it is on the way i’m sure that will hold up in any court that the intent was for it to be signed and delivered also on december agent battaglino’s group manager contacted him and stated that because the form 872-p had not arrived in the mail he should close the case for the issuance of the fpaa agent battaglino informed him of the scanned copy of the form 872-p but the group manager believed that a scanned copy was insufficient and asked him to close the case on date agent battaglino provided his report to his group manager and the group manager stated that he would send the report to technical services to prepare the fpaa both agent battaglino and his group manager believed that it was a valid form 872-p because meridian was summit’s tmp at the time the form 872-p was signed in furthermore both were fully aware that summit’s tmp had changed between the year at issue and the year the form 872-p was signed agent battaglino received the original signed form 872-p in the mail on date thereafter he contacted technical services and recalled the fpaa for tax_year before its issuance on or about date agent battaglino issued a form 4605-a examination changes - partnerships fiduciaries s_corporations and interest charge domestic international sales corporations to summit for its form_1065 on or about date summit submitted a formal letter of protest with respect to the form 4605-a the letter was signed by summit’s representative and by mr gjelde mr gjelde signed as member director meridian equity llc designated tax_matters_partner i designation of tax_matters_partner opinion the tmp of any partnership is the general_partner designated the tmp as provided in the regulations sec_6231 a partnership may designate a partner as its tax_matters_partner for a specific taxable_year only as provided in this section sec_301_6231_a_7_-1 proced admin regs further a partnership may designate a tax_matters_partner for a partnership taxable_year on the partnership return for that taxable_year id para c finally the designation of a partner as the tax_matters_partner for a specific taxable_year may be terminated only as provided in this section id para a the designation of a tmp for a taxable_year shall remain effective until i the death of the designated tax_matters_partner ii an adjudication by a court of competent jurisdiction that the individual designated as the tax_matters_partner is no longer capable of managing the individual's person or estate iii the liquidation or dissolution of the tax_matters_partner if the tax_matters_partner is an entity iv the partnership items of the tax_matters_partner become nonpartnership_items under sec_6231 relating to special enforcement areas or v the day on which-- a the resignation of the tax_matters_partner under paragraph i of this section b a subsequent designation under paragraph d e or f of this section or c a revocation of the designation under paragraph j of this section becomes effective id para l if none of these events occurs the partner designated the tmp for a specific year remains the tmp for the specific year even if the tmp for that specific year is no longer a member of the partnership see 47_f3d_342 9th cir aff’g tcmemo_1992_562 summit sv holdings was the designated tmp on summit’s form_1065 although summit sv holdings was no longer a member of summit in it was still the tmp with authority to execute the form 872-p for tax_year as none of the events specified in sec_301_6231_a_7_-1 proced admin regs had occurred ii meridian’s authority to extend period of limitations petitioner tmp argues that the period of limitations in this case expired before respondent sent the fpaa with respect to summit’s tax_year respondent argues that the period of limitations was extended by the execution of a valid form 872-p in deciding this issue we note the supreme court’s admonition that ‘ s tatutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government ’ 464_us_386 quoting e i dupont de n264_us_456 see also 506_us_523 n the period for assessing any income_tax attributable to partnership items or affected items for a partnership taxable_year will not expire before the later of a date which is three years after the partnership files its information_return for the taxable_year in question or the last day for filing such return for such year without extensions sec a however that period may be extended by agreement at any time during the initial three-year period following the partnership’s filing of its return sec b pursuant to section b b the period may be extended with respect to all partners by an agreement entered into by the secretary and either the tmp or any other person authorized by the partnership in writing to enter into such an agreement we must determine whether the form 872-p executed by mr gjelde in his capacity as managing member of meridian was effective to extend the period of limitations if it was effective the period for assessment of taxes interest and additions to tax was extended and respondent’s issuance of the fpaa for summit’s tax_year was timely if not the period for assessment of any_tax attributable to a partnership_item additions to tax and interest for tax_year expired before the fpaa was issued for that year respondent argues that mr gjelde as managing member of both summit sv holdings and meridian had apparent authority to extend the period of limitations petitioner argues that the consent form does not extend the period of limitations because meridian was not the proper tmp for tax_year and therefore did not have authority to execute the form 872-p we sustain respondent’s determination mr gjelde as managing member of meridian had apparent authority to execute the form 872-p the expiration of the period of limitations on assessment is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability rule sec_39 sec_142 to establish this defense the taxpayer must make a prima facie case establishing the filing of the partnership return the expiration of the statutory period and the mailing of the notice after the running of the period 95_tc_227 where this showing is made the burden of going forward with the evidence shifts to the commissioner who must introduce evidence to show that the bar of the statute is not applicable id pincite where the commissioner makes this showing the burden of going forward then shifts back to the party pleading the affirmative defense to show that the alleged exception to the expiration of the period is ineffective or otherwise inapplicable id however the burden_of_proof never shifts from the party who pleads the bar of the statute_of_limitations id petitioner argues that mr gjelde did not have authority to extend the period of limitations when he signed as managing member of meridian because petitioner was the tmp for tax_year as a result petitioner argues that the form 872-p that he executed for tax_year did not extend the period of limitations pursuant section b b and the fpaa is untimely and invalid petitioner relies heavily on both 43_bta_1143 and 15_bta_556 to support its argument that meridian had no authority to extend the period of limitations for summit in union shipbuilding co we found that the period of limitations was not properly extended when an officer of a dissolved corporation executed waivers after the three-year winding-up period in carnation milk prods co we held that a transferee’s execution of the consent form did not properly extend the period of limitations for the predecessor we distinguish the facts here from those of both union shipbuilding co and carnation milk prods co on the ground that those cases address whether the successor entity had actual authority to extend the period of limitations respondent argues that even if mr gjelde did not have actual authority to sign the form 872-p he had apparent authority respondent contends that he reasonably believed that mr gjelde and meridian had authority to act on behalf of summit respondent argues that this is evidenced by mr gjelde’s signature on the june letter appealing agent battaglino’s findings his status as managing member of both meridian and petitioner and his signature in his personal capacity on summit’s form_1065 for tax_year we agree that mr gjelde and meridian had apparent authority and respondent’s reliance was not unreasonable respondent cites peking inv fund llc v commissioner tcmemo_2013_288 and inv eng’rs ltd v commissioner t c memo aff’d without published opinion sub nom montelius v commissioner 145_f3d_1339 9th cir in support of the argument that meridian had apparent authority to extend the period of limitations first in inv eng’rs ltd we found that the sole general_partner mr curtis had authority to execute the consents and therefore to delegate that power further it was messrs curtis’ and montelius’ intent to shift that authority and with that authority the power to execute the consents to mr montelius we determined that the written_agreement authorized mr montelius to assume the general partner’s powers regardless of whether the agreement properly changed mr montelius’ status we held that mr montelius had the authority required by section b in an unpublished opinion the court_of_appeals for the ninth circuit upheld our decision in inv eng’rs ltd in discussing mr montelius’ apparent authority to act on behalf of the partnership as a general_partner the court stated t he partnership through its agent curtis led claus the irs agent to believe that montelius was an agent of the partnership with the powers of general_partner given the fact that montelius was in fact acting as general_partner claus’s reliance on curtis’s representations was not unreasonable because montelius was an agent of the partnership with ostensible authority to act as general_partner the broad grant of authority to general partners in the partnership_agreement provided him with the necessary written authorization to sign consents under b b montelius v commissioner 145_f3d_1339 wl at however the court_of_appeals for the fifth circuit reversed our decision in med bus facilities ltd v commissioner tcmemo_1994_38 rev’d 60_f3d_207 5th cir finding reliance on the improper party’s signature unavailing to establish apparent authority and noting that there was no written document in the record that would vest mr brooks with authority as required by section b b med bus facilities ltd v commissioner f 3d pincite the court_of_appeals also stated in regard to estoppel that b ecause any designation of a tmp would be filed with the irs itself the irs cannot reasonably rely on the representations of a third party as to the identity of a tmp id pincite we distinguish our facts from those of med bus facilities ltd on the ground that the purported tmp mr brooks and the actual tmp mr stevens were two different individuals mr gjelde was the proper individual to sign for both petitioner and meridian see three g trading corp v commissioner t c memo t he issue in carnation was who signed while in eversole the issue was ‘how in what capacity ’ it was signed the same distinction applies herein since there is no question that glass was authorized to sign on behalf of petitioner further ‘the use of the verbal auxiliary may rather than shall in the first sentence of sec_301_6229_b_-1t temporary proced admin regs establishes that the procedures specified in the regulation for drafting executing and filing a section b b authorization are permissive and not mandatory’ and the partnership may use another method to authorize a person to extend the period of limitations inv eng’rs ltd v commissioner tcmemo_1994_255 quoting 97_tc_287 lastly in cascade p’ship v commissioner tcmemo_1996_299 we noted that the venue for appeal was the court_of_appeals for the ninth circuit which had not yet addressed the specific question regarding estoppel in this case the appeal venue would seem to be the same as summit’s principal_place_of_business is in washington state and that court_of_appeals has addressed apparent authority in montelius as discussed supra see sec_7482 the final_regulation sec_301_6229_b_-1 proced admin regs which is effective for taxable years beginning on or after date is identical in all material respects to the cited temporary_regulation t d 2001_2_cb_344 further in peking inv fund llc we held that although the appointment of participant as the successor tmp was invalid the consent to extend the period of limitations was still valid because the appointment granted participant the authority to deal with the irs including the authority to extend the period of limitations on behalf of the llc we found that a lthough both appointments of montelius in inv eng’rs ltd and participant in peking inv fund llc may have been inefficacious to accomplish the stated purpose ie designation of a tmp or creation of a general_partner both granted authority that was broad enough to permit the recipient to deal with the irs on behalf of the partnership or in this case the llc including the authority to execute consents extending the period of limitations peking inv fund llc v commissioner at we held in amesbury apartments ltd that the representative named in the power_of_attorney satisfied the requirements of section b b we further held that the general_partner having the authority to do so may extend to an agent of the partnership authority to extend the section a period with respect to all partners amesbury apartments ltd v commissioner t c pincite in cambridge research dev grp v commissioner t c pincite we stated that a n implicit conclusion to be drawn from amesbury apartments ltd is that the general_partner there although not the tax_matters_partner had authority to delegate the power to execute consents to extend the period of limitations on behalf of all partners mr gjelde as the managing partner of petitioner the tmp of summit executed a form_2848 granting mr burgess the authority to represent summit before the irs as to summit’s matters for tax years and accordingly mr burgess was an agent of summit he had the power_of_attorney for summit for tax_year designated through form_2848 further he had the power to represent summit in matters with the irs specifically the power to execute consents and extend the period of limitations on behalf of summit granted by the form_2848 in both inv eng’rs ltd and peking inv fund llc there was a writing granting the signator authority that could be deemed to satisfy section b b however it was not mr burgess that signed the consent but mr gjelde as the managing member of meridian there is no evidence of any such writing that would satisfy the requirements of section b b granting mr gjelde for meridian the actual authority to sign the form 872-p but mr gjelde for meridian did have apparent authority to sign it the law of the state of incorporation is controlling in deciding questions of actual authority while the law of a state where a contract is made is controlling in deciding questions of apparent authority 268_f2d_357 2d cir under washington law apparent authority exists where words or conduct by the principal are reasonably interpreted by a third party as conferring authority upon the agent state v bryant p 3d wash citing restatement agency 3d sec dollar_figure see also udall v t d escrow servs inc p 3d wash an agent has apparent authority when a third party reasonably believes the agent has authority to act on behalf of the principal and that belief is traceable to the principal’s manifestations mr gjelde signed the form 872-p in his capacity as managing member meridian equity llc tax_matters_partner further the form 872-p was scanned and attached to an email to agent battaglino from mr burgess the representative for summit expressing the intention that the form 872-p was to be signed and delivered to agent battaglino summit through its representative and agent mr burgess led agent battaglino to believe that mr gjelde as managing member of meridian had the power to execute such consents further petitioner admits that mr gjelde was the correct natural_person to sign albeit in a different capacity we find that respondent’s reliance on the representations was not unreasonable we hold that the form 872-p executed by mr gjelde was effective to extend the period of limitations because respondent has presented a consent extending the period of limitations for assessing tax beyond the date of the fpaa and petitioner has not proved that consent ineffective the fpaa was timely issued in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
